Exhibit 10.1

Clarification of Employment Agreement



January 21 , 2005




Mr. Henry R. Silverman, Chairman and Chief Executive Officer
Cendant Corporation
9 West 57th Street
New York, New York 10019


Dear Mr. Silverman:


Reference is made to the Amended and Extended Employment Agreement by and
between Cendant Corporation (“Cendant”) and you, dated as of July 1, 2002 (the
“Employment Agreement”), and the Second Amendment to Amended and Extended
Employment Agreement dated as of August 20, 2004 (the “Second Amendment”). Upon
reviewing the Employment Agreement and the Second Amendment, we have discussed a
certain provision which, for the benefit of Cendant and its shareholders, we
mutually desire to clarify.


As you know, pursuant to the Second Amendment, you previously agreed that your
entitlement to receive certain post-termination compensation under certain
circumstances (in exchange for providing post-termination consulting services)
would be reduced to a period which will not exceed 5 years (prior to the Second
Amendment, the period was your lifetime). Cendant and you now wish to clarify
that the post-termination restrictive covenants applicable to you under the
Employment Agreement (which, for example, preclude you under certain
circumstances from competing against Cendant for your lifetime) will not
terminate if and when your right to post-termination compensation expires
following such 5 year period. Rather, such post-termination restrictive
covenants are intended to remain in effect for your lifetime or for as long as
you are provided separation benefits from Cendant.


Therefore, for greater clarity and in order to effectuate the intent of the
Second Amendment, Cendant and you agree that the second to last sentence of
Section 8(c) of the Employment Agreement, which sets forth the definition of
“Post Term Cessation Date,” is hereby amended to read, in its entirety, as
follows:



“Post Term Cessation Date” shall mean the date that the Company ceases providing
you Separation Benefits in breach of this Agreement.



This letter is intended to constitute an amendment to the Employment Agreement
and, as amended hereby, the Employment Agreement shall remain in full force and
effect. In order to evidence your agreement to the foregoing, please sign and
return the enclosed copy of this document, which shall constitute a binding
agreement between Cendant and you.




CENDANT CORPORATION


By: /s/ Eric J. Bock                
Eric J. Bock
Executive Vice President and Corporate Secretary
 
Accepted and Agreed to as
of the date first above written:


/s/ Henry R. Silverman    
Henry R. Silverman
